Citation Nr: 1609896	
Decision Date: 03/11/16    Archive Date: 03/22/16

DOCKET NO.  09-31 234	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida 


THE ISSUE

Entitlement to an increased initial rating in excess of 10 percent disabling prior to January 6, 2014, and in excess of 50 percent disabling thereafter, for an anxiety disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Susco, Associate Counsel



INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from November 1995 to February 2000.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which granted service connection for an anxiety disorder and assigned an initial disability rating of 10 percent.  The Veteran expressed disagreement with the initial disability rating assigned.  In a subsequent February 2014 rating decision, the disability rating was increased to 50 percent, effective January 6, 2014.  

In December 2013, the Board remanded the appeal to the RO for additional development.  The matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).  An additional discussion of the RO's compliance with the December 2013 Board Remand is included in the Duties to Notify and Assist section below.

This appeal was processed using both the "Virtual VA" system and the "Veterans Benefits Management System" paperless claims processing system.  Accordingly, any future consideration of the Veteran's case should take into consideration the existence of this electronic record. 
 

FINDINGS OF FACT

1.  For the initial rating period prior to January 6, 2014, the Veteran's service-connected anxiety disorder has been manifested by symptomatology more nearly approximating occupational and social impairment with an occasional decrease in work efficiency and intermittent periods of an inability to perform occupational tasks due to symptoms of anxiety, infrequent panic attacks, depressed mood, and chronic sleep impairment.  

2.  For the rating period on appeal from January 6, 2014, forward, the Veteran's service-connected anxiety disorder has been manifested by symptomatology more nearly approximating occupational and social impairment with reduced reliability and productivity due to symptoms of disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  

3.  For the entire rating period on appeal, the Veteran's anxiety disorder has been not been manifested by symptomatology more nearly approximating occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals with interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control such as unprovoked irritability with periods of violence; spatial disorientation; neglect of personal appearance; difficulty in adapting to stressful circumstances; or an inability to establish effective relationships.


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in favor of the Veteran, for the initial rating period prior January 6, 2014, the criteria for a disability rating of 30 percent, but no higher, for an anxiety disorder have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.125, 4.126(a), 4.130, Diagnostic Code 9413 (2015). 

2.  For the rating period on appeal from January 6, 2014, forward, the criteria for a disability rating in excess of 50 percent for an anxiety disorder have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.125, 4.126(a), 4.130, Diagnostic Code 9413 (2015).   



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veteran Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  

Here, as the appeal decided in this decision arises from the Veteran's disagreement with the initial disability ratings assigned following the grant of service connection for an anxiety disorder, no additional notice is required.  Initial disability rating issues are generally considered "downstream" elements of the service connection claim.  Once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003; 38 C.F.R. § 3.159(b)(3)(i) (2015) (reflecting that there is no duty to provide VCAA notice upon receipt of a notice of disagreement).  

With regard to the duty to assist, VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that have been associated with the claims file include VA treatment records, VA examination reports from July 2008 and January 2014, and the Veteran's statements.  

In the December 2013 Remand, the Board requested that the Veteran be provided an opportunity to submit any pertinent private medical records that are relevant to the appeal or identify any such private medical records to allow VA to obtain them.  In this regard, a March 2009 VA treatment record indicates that the Veteran had sought treatment from a non-VA psychiatrist.  In December 2013, the Appeals Management Center sent correspondence to the Veteran requesting that he submit any outstanding private medical records or complete a VA Form 21-4142, Authorization and Consent to Release Information, so VA could obtain any identified records.  To date, the Veteran has not responded to the December 2013 correspondence.  As stated by the United States Court of Appeals for Veterans Claims (Court), the "duty to assist is not always a one-way street" and a veteran is obliged to cooperate in the development of the pending claim.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Therefore, the Board will decide this matter based on the evidence of record as it is currently developed.

The Veteran was afforded VA examinations in July 2008 and January 2014.  When VA undertakes to provide an examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The VA examinations are found to be adequate for ratings purposes of the issues on appeal.  The examiners reviewed the Veteran's psychiatric history and current symptomatology, made clinical observations, and rendered opinions regarding the severity of the disability.  In addition, the examiners addressed the functional impact of the disabilities upon ordinary conditions of daily life and work.  

As such, the RO has provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duties to notify and assist in the development of the claim. 

Disability Rating Criteria - Laws and Regulations

Disability evaluations (ratings) are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§  4.1, 4.2, 4.10 (2015).  

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Reasonable doubt regarding the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3.  

When a claimant is awarded service connection and assigned an initial disability rating, separate disability ratings may be assigned for separate periods of time in accordance with the facts found.  Such separate disability ratings are known as staged ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

VA is precluded from differentiating between symptomatology attributed to a non-service-connected disability and a service-connected disability in the absence of medical evidence that does so.  Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam), citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996).  The reasonable doubt doctrine dictates that all symptoms be attributed to a veteran's service-connected disability.  See Mittleider, 11 Vet. App. at 181.  

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.  

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

Disability Rating for an Anxiety Disorder - Analysis

The Veteran contends that his anxiety disorder causes more severe symptomatology than that contemplated by the disability ratings current assigned.  As indicated above, the Veteran's anxiety disorder is currently staged as follows:  10 percent disabling prior to January 6, 2014, and 50 percent disabling thereafter.   

Psychiatric disabilities, such as an anxiety disorder, are evaluated under the General Rating Formula for Mental Disorders.  See 38 C.F.R. § 4.130, Diagnostic Code 9413.  Under the General Rating Formula for Mental Disorders, a 100 percent disability rating requires total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; or memory loss for names of close relatives, own occupation, or own name.  Id. 

A 70 percent disability rating requires occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); or inability to establish and maintain effective relationships.  Id.

A 50 percent disability rating requires occupational and social impairment with reduced reliability and productivity, due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; or difficulty in establishing effective work and social relationships.  Id.

A 30 percent disability rating requires occupational and social impairment with an occasional decrease in work efficiency and intermittent periods of an inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood; anxiety; suspiciousness; panic attacks (weekly or less often); chronic sleep impairment; and mild memory loss (such as forgetting names, directions, or recent events).  Id.  

A 10 percent disability rating requires occupational and social impairment due to mild or transient symptoms that decrease work efficiency and the ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by continuous medications.  Id.  

A Global Assessment of Functioning (GAF) score is a quantifiable assessment of overall functioning used by mental health clinicians that reflects an individual's "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); Richard v. Brown, 9 Vet. App. 266 (1996) (both citing the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders, Fourth Edition (DSM-IV), p. 32 (1994)).  

Effective August 4, 2014, VA amended the portion of the Rating Schedule dealing with mental disorders and its adjudication regulations that define the term "psychosis" to remove outdated references to the DSM-IV and replace them with references to the updated Fifth Edition (DSM-5).  See 79 Fed. Reg. 149, 45094.  The provisions of the interim final rule apply to all applications for benefits that are received by VA or that were pending before the agency of original jurisdiction on or after August 4, 2014.  Id.  VA adopted as final, without change, the interim final rule and clarified that the provisions of this interim final rule do not apply to claims that have been certified for appeal to the Board or are pending before the Board as of August 4, 2014.  See 80 Fed. Reg. 53, 14308 (March 19, 2015).  The RO certified the Veteran's appeal to the Board in September 2009, and therefore the claim is governed by DSM-IV.  However, the amended regulations made no change to the symptomatology assigned to each of the disability ratings provided for in the General Rating Formula for Mental Disorders.  

The Board notes that the use of the GAF scale has been abandoned in the DSM-5 because of, among other reasons, "its conceptual lack of clarity" and "questionable psychometrics in routine practice."  See Diagnostic and Statistical Manual for Mental Disorders, Fifth edition, p. 16 (2013).  In this case, however, DSM-IV was in use during portions of the appeal period when relevant medical entries of record were made.  Therefore, the GAF scores assigned remain relevant for consideration in this appeal.  

GAF scores ranging between 61 and 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  See DSM-IV, p. 46 (1994).  

Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Id. at p. 47.  

Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Id. 

Scores ranging between 31 and 40 are assigned when there is some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  Id. 

When evaluating mental health disorders, the factors listed in the Rating Schedule are simply examples of the type and degree of symptoms, or their effects, that would justify a particular rating; the analysis should not be limited solely to whether a veteran exhibited the symptoms listed in the Rating Schedule.  Rather, the determination should be based on all of a veteran's symptoms affecting his level of occupational and social impairment.  See Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).  The lists of symptoms under the Rating Schedule are meant to be examples of symptoms that would warrant the disability evaluation, but are not meant to be exhaustive.  Id.  

As indicated above, the Veteran's anxiety disorder is currently staged as follows: 10 percent disabling prior to January 6, 2014, and 50 percent disabling thereafter.   After a review of all the evidence of record, lay and medical, the Board finds that the weight of the evidence demonstrates that an initial disability rating of 30 percent prior to January 6, 2014, is warranted.  

Upon VA psychiatric initial assessment in December 2007, the Veteran reported frequent nightmares, difficulty sleeping, panic feelings, forgetfulness, social isolation, hypervigilance, and hyperarousal; the Veteran denied symptoms of mania, obsessions, compulsions, or psychosis, and also denied suicidal and homicidal ideations, hallucinations, and delusions.  Upon examination, the VA social worker noted that the Veteran demonstrated: a normal appearance with appropriate hygiene; a normal speech pattern; a logical, coherent, organized, and goal-directed thought process; normal thought content; intact sensorium; and intact insight and judgment.  The VA clinician provided diagnoses of posttraumatic stress disorder (PTSD), Alcohol Abuse in full, sustained remission, and residual symptoms of Attention Deficit Hyperactivity Disorder; the VA clinician assigned a GAF score of 65.  

VA treatment records dated between January 2008 and June 2008 reflect a consistent psychological symptomatology.  The Veteran reported anxiety, hypervigilance, nightmares, flashbacks, and difficulty sleeping; the Veteran consistently denied suicidal and homicidal ideations.  VA clinicians during this time period consistently described the Veteran as demonstrating: an appropriate appearance with good hygiene; a polite and cooperative affect; a well-organized thought process without evidence of a thought disorder; intact memory; and intact insight and judgment.  GAF scores assigned to the Veteran's psychological profile were uniformly 65.  

Upon VA examination in July 2008, the Veteran reported sleeplessness, anxiety, and a depressed mood; the Veteran denied anhedonia.  The Veteran also reported panic attacks described as "sometimes [he] feels panicky in a van," which the VA examiner described was a trigger of a distressing memory of an in-service motor vehicle accident.  Upon examination, the VA examiner noted that the Veteran was oriented to person and place and demonstrated: a clean and neatly-groomed appearance; a spontaneous, clear, and coherent speech pattern; a friendly and attentive attitude and affect; a depressed mood with low energy; unremarkable thought process and content; fair impulse control; and intact insight and judgment.  The VA examiner denied signs of mania, inappropriate behavior, or obsessive behaviors, and the Veteran denied hallucinations and suicidal or homicidal ideations.  The VA examiner provided diagnoses of Anxiety Disorder Not Otherwise Specified, and Alcohol Abuse in reported early full remission; the VA examiner specifically indicated that the Veteran did not meet the diagnostic criteria for PTSD.  The VA examiner assigned a GAF score of 70, and opined that the Veteran's symptomatology "is not severe enough to interfere with occupational [or] social functioning."  

In weighing the evidence, the Board finds that prior to January 6, 2014, the Veteran's anxiety disorder has been manifested by anxiety, depressed mood, and chronic sleep impairment, which more closely approximate a 30 percent disability rating.  The Veteran's anxiety disorder has been noted to be uniformly manifested in symptoms of anxiety, infrequent panic attacks, and sleeplessness due to nightmares and flashbacks.  In addition, the Veteran has often reported a depressed mood and forgetfulness.  While the July 2008 VA examiner opined that the Veteran's symptoms were not severe enough to interfere with occupational or social functioning, the Veteran reported some social isolation and negative interference with his social relationships.  See August 2009 Substantive Appeal (VA Form 9). 

As noted above, a GAF score must be considered in light of the actual symptoms of a veteran's disorder, which provide the primary basis for the rating assigned.  However, individual GAF scores are not dispositive as to the proper disability level, and must be considered with all the evidence of record.  See Cline v. Shinseki, 26 Vet. App. 18, 28 (2012) (stating that GAF scores, although potentially probative of the level of impairment caused by a mental disorder, "are not dispositive of the proper level of disability."); see also Massey v. Brown, 7 Vet. App. 204, 207 (1994).  The GAF scores assigned to the Veteran's psychological profile prior to January 6, 2014, were 65 and 70.  GAF scores of 65 and 70 represents mild symptoms.  

The weight of the evidence demonstrates that the criteria for an initial disability rating in excess of 30 percent for the Veteran's service-connected anxiety disorder have not been met prior to January 6, 2014.  Specifically, prior to January 6, 2014, the Veteran's anxiety disorder has not been manifested by symptomatology more nearly approximating occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; and difficulty in establishing and maintaining effective work and social relationships.  As such, the Board finds that a 50 percent disability rating is not warranted prior to January 6, 2014.  38 C.F.R. § 4.130, Diagnostic Code 9413.  

In reviewing the criteria for a 50 percent disability rating and determining whether an evaluation in excess of 30 percent is warranted, the Board finds that the evidence of record does not establish that the Veteran's anxiety disorder manifests in occupational and social impairment with reduced reliability and productivity prior to January 6, 2014.  In this regard, the Board has fully considered the frequency, severity, and duration of all of the Veteran's psychiatric symptoms with respect to their effect on areas of overall occupational and social functioning.  38 C.F.R. § 4.126(a).  Notably, while the Veteran has described symptoms of anxiety, panic attacks, and social isolation that interfere with his social relationships, VA clinicians prior to January 6, 2014, have opined that these symptoms are mild and sporadic in nature.  Moreover, there is no evidence of the Veteran's symptoms affecting his occupational functioning.  

After a review of all the evidence of record, lay and medical, the Board finds that the weight of the evidence demonstrates that an increased disability rating in excess of 50 percent from January 6, 2014, forward, is not warranted.  

In the December 2013 Remand, the Board requested that the Veteran be afforded a new VA examination.  In connection with this request, the Board specifically requested that the "examiner must report all pertinent findings and estimate the Veteran's [GAF] score."  The Board also requested that the Veteran be afforded an opportunity to submit any pertinent private medical records or identify any such medical records for VA to obtain.  

Upon VA examination performed on January 6, 2014, the Veteran reported anxiety, difficulty sleeping, nightmares, and intrusive memories; the Veteran denied hallucinations and suicidal or homicidal ideations.  Upon examination, the VA examiner noted that the Veteran was alert and well-oriented and demonstrated a casually-dressed appearance with good hygiene.  Using the DSM-5, the VA examiner indicated that the Veteran fully met the diagnostic criteria for PTSD, including symptoms of recurrent, distressing memories; dissociative flashbacks; avoidance behaviors; diminished interest in significant activities; irritable behavior with angry outbursts; hypervigilance; and diminished concentration.  The VA examiner also endorsed symptoms of difficulty establishing and maintaining effective work and social relationships.  In conclusion, the VA examiner opined that the severity of the Veteran's symptoms results in occupational and social impairment due to mild or transient symptoms which decrease work efficiency and the ability to perform occupational tasks only during periods of significant stress.  The VA examiner did not assign a GAF score.  

A January 2014 VA psychological consultation record indicates that the Veteran reported "occasional episodes of anxiety" and difficulty sleeping due to recurrent nightmares.  The VA psychologist noted that the Veteran was alert and oriented in all spheres, and demonstrated: a casual and appropriate appearance; a cooperative and pleasant attitude; a speech pattern of normal rate and rhythm; a euthymic mood; a liner, logical, and goal-directed thought process; normal thought content; intact memory; intact concentration; and good insight and judgment.  The Veteran denied suicidal and homicidal ideation, hallucinations, delusions, and difficulty with impulse control.  In conclusion, the VA psychologist indicated that the Veteran presented with a "mental status within normal limits.  He reports adequate functioning except for occasional episodes of anxiety . . . [and] nightmares which interrupt his sleep."  The VA psychologist further noted that the "Veteran report[ed that] his general wellbeing is good.  He had a close connection with his family, he is successful in his job and enjoys leisure activities.  He expressed hope for the future."  Using the DSM-IV, the VA psychologist assigned a GAF score of 70.  The VA psychologist indicated that the Veteran requested that he return for additional evaluation and treatment only on an as-needed basis.  

In weighing the evidence, the Board finds that from January 6, 2014, forward, the symptomatology associated with the Veteran's anxiety disorder more closely approximates occupational and social impairment with reduced reliability and productivity, which is consistent with a 50 percent disability rating.  38 C.F.R. § 4.130, Diagnostic Code 9413.  

Preliminarily, the Board notes that the January 2014 VA examiner did not estimate the Veteran's GAF score as specifically requested in the December 2013 Remand.  The January 2014 VA examiner performed the requested psychiatric examination under the guidance of the DSM-5, which was published in May 2013.  Beginning on November 1, 2013, all Veterans Hospital Administration clinicians were instructed to begin using the DSM-5 uniformly, including in performing VA examinations.  See Veterans Benefits Administration Fast Letter 13-15 (July 9, 2013; revised November 27, 2013; rescinded August 27, 2014).  As indicated above, the use of the GAF scale was abandoned in the DSM-5.  Accordingly, the January 2014 VA examiner did not assign a GAF score.  The VA examiner otherwise, completed the examination as requested by the Board, including discussing the effect of Veteran's symptoms on his ability to work.  As a GAF score must be considered in light of the actual symptoms of a veteran's disorder, and individual GAF scores are not dispositive as to the proper disability level (see Cline, 26 Vet. App. at 28), the Board finds the assignment of a GAF score following the January 2014 VA examination is not necessary in order to adjudicate the Veteran's claim.  Nonetheless, a separate VA clinician did assign a GAF score to the Veteran's psychological profile approximately two weeks following the VA examination.  Accordingly, the Board finds that substantial compliance with the December 2013 Remand has been achieved, and the Board may proceed with adjudication.  See Stegall, 11 Vet. App. at 271; D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

The weight of the evidence demonstrates that the criteria for a disability rating in excess of 70 percent for the Veteran's service-connected anxiety disorder have not been met at any point during the appeal period.  Specifically, the Veteran's anxiety disorder has not been manifested by symptomatology more nearly approximating occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals that interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish or maintain effective relationships.  As such, the Board finds that a 70 percent disability rating is not warranted for any time during the appeal period.  38 C.F.R. § 4.130, Diagnostic Code 9413.  

In reviewing the criteria for a 70 percent disability rating and determining whether an evaluation in excess of 50 percent is warranted, the Board finds that the evidence of record does not establish that the Veteran's anxiety disorder manifests in occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  Regarding these areas, the Board has fully considered the frequency, severity, and duration of all of the Veteran's psychiatric symptoms with respect to their effect on other areas of overall occupational and social functioning.  38 C.F.R. § 4.126(a).  Preliminarily, the Veteran has not attended school during the entire appeal period; therefore, this area is not applicable in the Veteran's case.  

Regarding the area of work, the evidence of record establishes that the Veteran does not experience a deficiency in this area.  As indicated by the January 2014 VA psychologist, the Veteran is "successful in his job."  The January 2014 VA examiner opined that the Veteran's psychiatric symptoms were mild and affected occupational functioning only during periods of significant stress.  

Regarding the area of family relations, the evidence of record establishes that the Veteran does not experience a deficiency in this area.  The January 2014 VA examiner indicated that the Veteran lived with his girlfriend and her daughter, but had previously lived with his parents.  The January 2014 VA psychologist indicated that the Veteran has a "close relationship with his family."  

Regarding the area of judgment, the evidence of record establishes that the Veteran does not experience a deficiency in this area.  The January 2014 VA psychologist indicated that the Veteran had good judgment; this finding is consistent with other clinical impressions across the entire appeal period.  

Regarding the area of thinking, the evidence of record establishes that the Veteran does not experience a deficiency in this area.  The January 2014 VA psychologist indicated that the Veteran's thought process was linear, logical, and goal-directed; this finding is consistent with other clinical impressions across the entire appeal period.  The January 2014 VA psychologist also indicated that the Veteran's thought content was reality-based with no delusional content or suicidal or homicidal ideation; this finding is also consistent with other clinical impressions across the entire appeal period.  

Regarding the area of mood, the weight of the evidence of record is at least in relative equipoise as to whether the Veteran experiences a deficiency in this area.  The January 2014 VA psychologist indicated that the Veteran presented with a euthymic mood.  In contrast, the January 2014 VA examiner indicated that the Veteran presented with an anxious mood, and further opined that the Veteran's anxiety disorder was characterized by disturbances of motivation and mood.  

In addition to the areas specifically listed under the criteria for a 70 percent disability rating, the Board finds that the evidence of record does not establish deficiencies in other areas, such as appearance, attitude, perception, cognition, speech, and insight.  The January 2014 VA psychologist noted that the Veteran was appropriately dressed; had a cooperative and pleasant attitude; demonstrated no signs of hallucinations; demonstrated intact memory and concentration; had a speech pattern of normal rate and rhythm; and had good insight.  The January 2014 VA examiner noted that the Veteran was appropriately dressed with good hygiene; had a cooperative attitude; and demonstrated no signs of hallucinations.  These clinical findings are consistent with other clinical impressions across the entire appeal period.  

Therefore, in consideration of the frequency, severity, and duration of the Veteran's symptoms and their effect on the Veteran's overall occupational and social functioning, the Board finds that the Veteran's anxiety disorder does not manifest in an occupational and social impairment with deficiencies in most areas.  Based on the above, the Board finds that the symptomatology associated with the Veteran's anxiety disorder does not more nearly approximate the criteria for a 70 percent rating for any rating period on appeal.  38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9413.  

In arriving at these conclusions, the Board has carefully considered the lay assertions of the Veteran.  The Board acknowledges that the Veteran, in advancing this appeal, believes that the disability on appeal has been more severe than the assigned disability ratings reflect.  Moreover, the Veteran is competent to report observable symptoms.  Layno, 6 Vet. App. 465.  In this case, however, the competent medical evidence, which offers detailed specific specialized determinations relating to the rating criteria, is the most probative evidence with regard to evaluating the pertinent symptoms for the disability on appeal; the medical evidence also contemplates the Veteran's descriptions of symptoms.  The lay testimony has been considered together with the probative medical evidence in clinically evaluating the severity of the Veteran's current symptomatology.

For these reasons, the Board finds that the weight of the evidence supports an initial disability rating of 30 percent, but no higher, for the Veteran's anxiety disorder prior to January 6, 2014.  The Board also finds that the weight of the evidence is against a disability rating in excess of 50 percent for the Veteran's anxiety disorder from January 6, 2014, forward.  As the preponderance of the evidence is against those portions of the claim for an increased disability rating, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  
 
Extraschedular Consideration

The Board has considered whether referral for an extraschedular evaluation is warranted.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2015).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).  

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors included "marked interference with employment" and "frequent periods of hospitalization").  When the Rating Schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation Service for completion of the third step - a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.  

Further, according to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extraschedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or the "combined effect" of multiple service-connected disabilities that result in a "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presentation demonstrates a disability profile that is not adequately captured by the schedular ratings for the service-connected disabilities.  In this regard, the Veteran is service-connected for the anxiety disorder, a compression fracture of the L1 vertebra with low back pain and strain, gastroesophageal reflux disease, headaches, and fluid in the ears.  

The Board finds that the symptomatology and impairment caused by the Veteran's anxiety disorder are specifically contemplated by the schedular rating criteria (General Rating Formula for Mental Disorders at 38 C.F.R. § 4.130), and no referral for extraschedular consideration is required.  The schedular rating criteria, Diagnostic Code 9413, specifically provide for disability ratings based on a combination of history, symptoms, and clinical findings.  In this case, considering the lay and medical evidence, the Veteran's anxiety disorder has been manifested in anxiety, sleeplessness, disturbances of motivation and mood.  The levels of occupational and social impairment are also explicitly part of the schedular rating criteria.  Moreover, GAF scores are incorporated as part of the schedular rating criteria as they tend to show the overall severity of symptomatology or overall degree of impairment in occupational and social functioning.  All of the symptomatology associated with the Veteran's anxiety disorder is contemplated by the schedular rating criteria, which rates by analogy psychiatric symptoms that are "like or similar to" those explicitly listed in the schedular rating criteria.  Mauerhan, 16 Vet. App. at 443.  There remains no symptom or impairment that is not explicitly contemplated by the schedular rating criteria, or rated like or similar to the schedular rating criteria, and that has not been considered in the overall assessment of occupational and social impairment as reflected by the GAF scores assigned, which the Board has weighed and considered in determining the appropriate ratings to assign in this case for the respective periods.  
  
The Rating Schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  
38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the Rating Schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  In this case, the problems reported by the Veteran are specifically contemplated by the criteria discussed above, including the effect on his daily life.  Further, the Veteran has not asserted, and the evidence of record has not suggested, any combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  As such, and in the absence of exceptional factors associated with the Veteran's anxiety disorder, the Board finds that the Rating Schedule is adequate to evaluate the Veteran's current disability profile and symptomatology.  Therefore, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  Thun, 22 Vet. App. at 115-16; Johnson, 762 F.3d 1362; see also Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Moreover, the Board has considered whether the issue of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) was reasonably raised by the record in this case.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  However, there is no indication in the record that the Veteran is rendered unemployable due to his service-connected disabilities and the Veteran has not asserted that he is unemployable.  While the Veteran has not maintained full-time employment throughout the entirety of the appeal period, he had done so throughout the overwhelming majority of the appeal period, and there is no indication that the period without full-time employment was due to his service-connected disabilities.  In addition, the January 2014 VA psychologist indicated that the Veteran reported being "successful at his job."  Therefore, as the issue of a TDIU is not reasonably raised by the record, it is not part of the rating appeal.


ORDER

Entitlement to an initial rating of 30 percent disabling, but no higher, prior to January 6, 2014, for the service-connected anxiety disorder is granted.  

Entitlement to an increased rating in excess of 50 percent disabling from January 6, 2014, forward, for the service-connected anxiety disorder is denied.  



____________________________________________
K. J. Alibrando 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


